DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 1, “that is worn on the face of a user” is vague as it sounds like there is a connection to the body.  Apparatus claims cannot claim connection to the body. It is suggested to use “that is configured to be worn…”.  Similarly, in line 3, “that apply…muscles of the user” is vague and it is suggested to use “stimulation configured for locations corresponding to…”. In line 7, “electrical current” and “electricity” are inferentially included and it is unclear if they are being positively recited or functionally recited.  If they are meant to be positively recited it is suggested to first state an element to provide the electrical current and electricity. Similarly, in line 3, “an electrical stimulation” is inferentially included and it is unclear if the electrical stimulation is the same as the electrical current and electricity, or different elements.

In claim 3, the claim is incomplete for omitting cooperative relationship between elements.  The nosepiece is not connected to any other element in claim 1 and the claim is just a listing of parts.  
Similarly, claims 4 and 5 have this problem.
In claim 6, “are mounted” and “is applied” are vague and sound more like method steps than structural limitations and it is unclear what structure is being claimed as it is unclear what the stimulators are mounted to and what is applying the stimulation--or if an element is being set forth to deliver stimulation and if it is applied over a range or one number in that range.  In line 2, “to apply electrical stimulation” is vague as claim 1 has used “electrical stimulation”.  It is unclear if claim 6’s electrical stimulation is the same as claim 1’s stimulation.  If they are the same, then “the” should be used.  If they are different then a modifier such as “a second electrical stimulation” should be used.
In claims 7 and 8, “to the…muscles” is vague for claiming a connection to the body.  It is suggested to use functional language.
In claim 10, line 1, “the stimulators” lacks antecedent basis as claim 1 has only stated there is one stimulator.  It is unclear if there is one stimulator or two, and whether the one or two stimulators are providing the stimulation separately to each set of muscles.  In line 2, “configured to be provided with …a zygomatic muscle stimulator and a masseter muscle stimulator” is vague as it is unclear how many stimulators are being provided.  In line 3, “stimulation” is vague as it is unclear if this is an additional new stimulation or is referencing the electrical stimulation used in line 2 (and claim 1).  In line 4, “the control section” lacks antecedent basis.  It is unclear what is being recited in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Park et al (2014/0350442).  Park discloses the use of a mask (e.g. element 200/220, etc.) having horizontal fitting sections (e.g. element 300, etc.) and a stimulator fitting section (e.g. element 220a, between outer and inner masks, etc.) for fitting a removable stimulator (separate stimulator 100, or multiple stimulators 100 that make up an integrated/complete stimulator system between the other and inner masks) that includes a controlling section, feeder, and electrodes to apply electrical stimulation (e.g. figures 5-8, paras. 37, 40, 44-46, 52-53, 57, etc.), where the electrodes are located at the zygomatic and masseter muscles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Springer, Jr. (5527357) in view of Park et al (2014/0350442), or Springer in view of Kim et al (2018/0099143).  Springer discloses the use of a face mask with convex nosepiece (e.g. figures 1 and 2, etc.) with electrical electrodes (e.g. figure 3c that is screwed on, etc.) placed at the zygomatic and masseter muscles of the user (e.g. figures 1, 8, 10, etc.) and uses a frequency of 7.8 Hz (e.g. col. 6, line 59, etc.; zygomatic stimulation frequency), where the mask is a hard resin in accordance with its use at a location on the body (e.g. col. 4, lines 53-63, etc.; figures 1, 2, 3a, 3c, etc. of the different thicknesses and cutouts used in the resin facemask providing variable hardness at different locations) having flexible horizontal and vertical fitting sections (e.g. figure 1, elements 14, etc.). Note that each strap has both horizontal and vertical sections and forces upon which they will provide force along the lower mandible, top of the head, and left and right side of the face based on where the straps are located, and that the straps are flexible by their wavy appearance and so they can be fit around the head and therefore have a lesser hardness than the mask—in the alternative, see the 103 rejection below).  
Springer does not disclose the mask has a stimulator fitting section for mounting the stimulator with controller, feeder, and electrodes.  Park discloses that a stimulator fitting section for mounting and removing a stimulator with controller, feeder, and electrodes can be used on the mask so that the user is not tethered to another device with wires, allows replacement of the stimulator, and to improve mobility of the user.  Similarly, Kim discloses the stimulator fitting section for mounting a stimulator with controller, feeder, and electrodes (e.g. figures 2, 8, paras. 88-90, 133, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Springer, with the stimulator fitting section for mounting and removing the stimulator with controller, feeder, and electrodes, as taught by Park or Kim, since it would provide the predictable results of allowing the user to not be tethered to another device with wires, allow replacement of the stimulator, and to improve mobility of the user.
Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Springer in view of Park, or Springer in view of Kim (i.e. “modified Springer”).  Modified Springer states that any pattern of stimulation needed by the user can be provided (e.g. col. 3, lines 20-24; col. 6, lines 10-13, etc.) and shows in the figures the use of flexible straps connected to the rigid facemask, but does not specifically state that a frequency of 20-100 Hz is used to be applied to the masseter muscles and, in the alternative if Springer is not considered to have a lesser hardness to its straps compared to the mask, a relatively higher hardness mask compared to the straps.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Springer, with the use of a frequency of 20-100 Hz to apply to the masseter muscles and a lesser hardness of the straps compared to the mask, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of a frequency known to effectively stimulate different muscles of the face for a better cosmetic appearance, and allowing the straps to be flexible to comfortably fit around different sized and shaped heads of a user to hold the mask to the patient’s face.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.  The argument regarding the 103 rejection and providing evidence is not persuasive as the examiner previously provided evidence of these well-known features, such as Huang in regards to stimulating the masseter muscles at a frequency between 20-100 Hz (e.g. Huang describes with sufficient specificity the use of 50 Hz) and the use of flexible straps connected to a rigid facemask (e.g. King, or Le Vine).
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11/4/22